Citation Nr: 1550564	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  05-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a right leg disability other than degenerative joint disease of the right knee. 

2.  Entitlement to a higher rating for a right leg disability, other than degenerative joint disease of the right knee, on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.   
These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2004 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal has been remanded for additional development several times, most recently in June 2012.  The complex procedural history of this matter was discussed in the Introduction of the June 2012 remand, and is herein incorporated by reference.  

In December 2014, the appellant filed a timely notice of disagreement with respect to a November 2014 rating decision denying entitlement to a higher schedular evaluation for residuals of a crush injury to the right leg.  Thus, that issue is currently before the Board and has been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ). 


REMAND

VA TDIU examinations in June and July 2014 concluded that the Veteran was able to work in a sedentary environment.  Neither examination considered the Veteran's educational background and prior work history in reaching this conclusion.  Remand is required so that the Veteran may be afforded a new examination. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In December 2014, the Veteran submitted a timely notice of disagreement with respect to the schedular rating assigned to his service-connected residuals of a crush injury to the right knee.  The AOJ must issue a SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The development of the issues of entitlement to TDIU and entitlement to a higher schedular rating for the service-connected right leg disability may have an impact on the complete picture of the Veteran's service-connected right leg disability and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since November 2014.

2.  Schedule the Veteran for a VA examination regarding entitlement to a TDIU.  The file must be made available to and reviewed by the examiner.  

The examiner must comment on the functional impact of the Veteran's service-connected disabilities, either individually or in the aggregate, on his ability to secure or follow a substantially gainful occupation, without regard to the Veteran's age or nonservice-connected disabilities.  

A complete rationale for all opinions expressed and conclusions reached must be provided.

3.  Consider whether referral of the issues of TDIU and entitlement to a higher rating for the service-connected right leg disability, other than degenerative joint disease of the right knee, to the Director of Compensation Service for a determination as to whether extraschedular consideration is warranted.  

4.  Issue an SOC for the issue of entitlement to a higher schedular rating for the service-connected right leg disability, other than degenerative joint disease of the right knee.  If the Veteran appeals, return the case to the Board.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

